DETAILED ACTION
This Office action is in response to the Request for continued examination filed on 17 December 2021.  Claims 11-24 are pending in the application.  Claims 1-10 have been cancelled.  Claims 11-24 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al., US Patent 8199576 B2, of record.
With respect to claim 11, Fasoli discloses a semiconductor wiring (WL.sub.10) having electric conductivity: a charge storage layer (M.sub.115, fig. 3) provided above the semiconductor wiring (WL.sub.10) and configured to store charges (see Fig. 15), a first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 
Fasoli teaches the resistance of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  Further, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli.  In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  

With respect to claim 13, Fasoli discloses a control circuit column 31, lines 60-65. Fasoli does not disclose that the control circuit wherein during data writing wherein the resistance value of the region (region between LBL and M.sub.115, fig. 3) is a third value less than the first value and greater than the second value when the charge storage layer (M.sub.115, fig. 3) is at a negative potential and a positive voltage is applied to the electrode (LBL.sub.13, fig. 3). Fasoli does not disclose that the film allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 14, Fasoli discloses wherein the first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the semiconductor wiring (WL.sub.10) and allows the stored charges to change a resistance value of the semiconductor wiring (WL.sub.10). 

With respect to claim 16, Fasoli discloses wherein the semiconductor wiring (WL.sub.10) is formed of a conductor including polysilicon that has been doped with impurities. 
With respect to claim 17, Fasoli discloses a plurality of word line (WL.sub.10, fig. 3)s extending in a first direction and spaced from each other in a second direction; a plurality of bit line (LBL.sub.13, fig. 3)s extending in the second direction and spaced from each other in the first direction; and   a plurality of memory cell (M.sub.115, fig. 3)s, each memory cell (M.sub.115, fig. 3) including a charge storage layer (M.sub.115, fig. 3) and being between one word line (WL.sub.10, fig. 3) and one bit line (LBL.sub.13, fig. 3) in a third direction orthogonal to the first and second directions; a first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) provided between the word line (WL.sub.10, fig. 3)s and the memory cell (M.sub.115, fig. 3)s; a second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) provided between the memory cell (M.sub.115, fig. 3)s and the bit line (LBL.sub.13, fig. 3)s. 
However, Fasoli does not disclose that a control circuit configured to: apply a first voltage to word line (WL.sub.10, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s; set a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3) to an electrically floating state (column 11, lines 62-67); and determine a level of data stored in the selected memory cell (M.sub.115, fig. 3) based on change of a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of a data 
With respect to claim 18, Fasoli discloses a control circuit (column 31, lines 60-65) Fasoli did not discloses that wherein a resistance value of the bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is changed based on magnitude of potential corresponding to an amount of charges stored in the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3), and a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of the data estimation signal passing through the bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is varied according to the resistance value. 
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between 
With respect to claim 19, Fasoli discloses the control circuit (column 31, lines 60-65) is configured to: set word line (WL.sub.10, fig. 3)s and bit line (LBL.sub.13, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s to an electrically floating state (column 11, lines 62-67);   apply a second voltage to a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3); and apply a third voltage larger than the second voltage to a bit line (LBL.sub.13, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) to set the charge storage layer (M.sub.115, fig. 3) to a negative potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, for example, requiring a control circuit configured to operate such as applying a first voltage to a wordline, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  
With respect to claim 20, Fasoli discloses the control circuit (column 31, lines 60-65) is configured to: set word line (WL.sub.10, fig. 3)s and bit line (LBL.sub.13, fig. 3)s associated with non-selected memory cell (M.sub.115, fig. 3)s to an electrically floating state (column 11, lines 62-67); apply a fourth voltage to a bit line (LBL.sub.13, fig. 3) associated with a selected memory cell (M.sub.115, fig. 3); and apply a fifth voltage smaller than the fourth voltage to a word line (WL.sub.10, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) to set the charge storage layer (M.sub.115, fig. 3) to a positive potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation 
With respect to claim 21, Fasoli discloses a control circuit column 31, lines 60-65 Fasoli did not discloses that the control circuit wherein during data reading operation, in a case where the word line (WL.sub.10, fig. 3) associated with the selected memory cell (M.sub.115, fig. 3) is in an electrically floating state (column 11, lines 62-67), a resistance value of a region (region between LBL and M.sub.115, fig. 3) of the bit line (LBL.sub.13, fig. 3) which faces the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is a first value when the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is charged to a negative potential, and is a second value less than the first value when the charge storage layer (M.sub.115, fig. 3) of the selected memory cell (M.sub.115, fig. 3) is charged to a positive potential. Fasoli discloses did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 22, Fasoli discloses wherein the first interlayer insulating layer (barrier layer in between word line, memory element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the bit line (LBL.sub.13, fig. 3) and allows the stored charges to change a resistance value of the bit line (LBL.sub.13, fig. 3). 
With respect to claim 23, Fasoli discloses wherein the second interlayer insulating layer (optional barrier layer between LBL and charge storage layer M, fig. 15) has a film thickness that prevents charges stored in the charge storage layer (M.sub.115, fig. 3) from leaking to a side of the word line (WL.sub.10, fig. 3) and allows writing and erasure of data by charges. 
With respect to claim 24, Fasoli discloses wherein the bit line (LBL.sub.13, fig. 3) wherein the semiconductor wiring (WL.sub.10) however Fasoli did not discloses the wiring is formed of a conductor .

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. Applicant has argued that the region facing the charge storage layer is part of the semiconductor wiring and, therefore, is not a component between the semiconductor wiring WL and the charge storage layer M. However, Examiner disagrees. Fasoli shows in figure 15 that the region between charge storage layer M and LBL layer is not the same as the semiconductor wiring layer. Therefore, the rejection over Fasoli et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822